* Corpus Juris-Cyc. References: Carriers, 16 CJ, pp. 221, n. 72; 224, n. 95; 225, n. 99, 1; 226, n. 5, 6; As to what constitutes delivery of freight to carrier, see notes in 32 L.R.A. (N.S.), 313; L.R.A., 1916C, 608; 22 A.L.R., 971; 4 R.C.L., p. 689; 1 R.C.L. Supp., 1198; 4 R.C.L. Supp., p. 288; 5 R.C.L. Supp., p. 251.
Appellant, W.T. Adair, brought this action in the circuit court of Sunflower county against appellee, Yazoo  Mississippi Valley Railroad Co., to recover the sum of one thousand three hundred nineteen dollars and ten cents, with interest, as fire damage to thirty bales of his cotton while located on appellee's platform at Doddsville, a station in this state on its line of railroad. The basis of liability relied on by appellant is that appellee held the thirty bales as a common carrier, and therefore an insurer, upon the theory that the cotton had been delivered by appellant to appellee for immediate transportation. The testimony only on behalf of appellant was heard. At its conclusion, on motion of appellee, it was excluded and a verdict directed for appellee. A judgment was accordingly entered, from which appellant prosecutes this appeal.
Appellant owned a plantation about three miles from appellee's station, Doddsville. Upon this plantation appellant, among other things, produced cotton, which he hauled to Doddsville and shipped over appellant's line of railroad in carload lots. Appellant had thirty *Page 350 
bales of cotton on appellee's platform at Doddsville which were damaged by fire from an unknown origin. This thirty bales of cotton was part of a carload lot which appellant intended to ship over appellee's railroad. Thirty bales were not sufficient to fill one car. At the time of the fire appellant was engaged in accumulating on appellee's platform at Doddsville a sufficient number of bales to make out a carload. This was appellant's custom, and was done with the knowledge and consent of appellee's agent at Doddsville. The thirty bales damaged by fire, which constituted a part of a carload, were placed by appellant on appellee's platform, with the knowledge and consent of its agent at Doddsville that it was being accumulated until a sufficient number of bales were so placed to constitute a carload. Appellant had requested cars for the shipment of his cotton, and one car had been furnished, loaded, and shipped at the time the thirty bales, which were damaged by fire, were placed on appellee's platform. No car had been furnished for this latter shipment. When the fire occurred, appellant had neither requested nor been furnished a bill of lading by appellee for the thirty bales of cotton so placed on its platform; neither had appellant given appellee shipping directions for the cotton. Appellee received the cotton on its platform for shipment later when a carload had been accumulated. The testimony in the case was without conflict. There was no question for the jury, therefore. The question was one of law for the court. The trial court held that there was no liability on the part of the appellee for the damage to appellant's cotton. The question is whether appellee held appellant's cotton as a common carrier, and therefore as an insurer.
A contract with a common carrier for transportation of property is one of bailment. Under such a contract, in order to charge the carrier with the loss of the property, it is necessary to establish the fact that the property was delivered to and accepted by the carrier for the *Page 351 
purpose of transportation. Until such delivery and acceptance, the carrier is not responsible as an insurer. The carrier's liability as such begins at the moment when the shipper surrenders the entire custody of the goods and the carrier receives complete control thereof for the purpose of immediate shipment. When that takes place, the delivery is complete, regardless of whether the goods are immediately put in transitu
or not. Where the goods are not ready for shipment, and are delivered to the carrier to be stored for a time, or until further order of the shipper, or until the happening of some contingency or compliance with some condition, the carrier is a mere warehouseman, and its liability is measured by the principles governing that relation. If a portion only of the goods to be carried is delivered to the carrier, and is lost or injured while awaiting the delivery of the remainder, the liability of the carrier is that of a warehouseman and not of common carrier. This is true, because in such a case the duty of immediate transportation has not arisen. In order to hold a carrier liable as such, the shipper must have released the goods for immediate shipment, and must have surrendered all control over them. 4 R.C.L. 688 et seq., section 167; 4 R.C.L. 695, section 173; 10 C.J. 224 et seq., section 309; 10 C.J. 226, section 311; Railroad Co. v. Lilly (Miss.), 8 So. 644; Tate
v. Railroad Co., 29 So. 392, 78 Miss. 842, 84 Am. St. Rep. 649;Anderson v. Railroad Co. (Miss.), 38 So. 661; Hill Mfg. Co.
v. Railroad Co., 78 So. 187, 117 Miss. 548; Shepherd CottonCo. v. Railroad Co., 78 So. 193, 118 Miss. 464; SouthernCreosoting Co. v. Whitfield, 94 So. 452, 130 Miss. 476.
Applying these principles to the uncontradicted facts of this case we think clearly justifies the action of the trial court in directing a verdict for appellee.
Affirmed. *Page 352